UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1581


DIGAFFA BALCHA URGA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 31, 2011               Decided:   January 9, 2012


Before MOTZ, KING, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David A. Garfield, GARFIELD LAW GROUP, LLP, Washington, D.C.,
for Petitioner. Tony West, Assistant Attorney General, James E.
Grimes, Senior Litigation Counsel, Walter Bocchini, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Digaffa Balcha Urga, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider the denial of

her motion to reopen.                Because we conclude that the Board did

not    abuse        its     discretion       in     finding        that    Urga        was    not

sufficiently          diligent      to    support         equitable       tolling       of    the

ninety-day period in which to file a motion to reopen, we deny

the petition for review.

                  The denial of a motion to reconsider is reviewed for

abuse of discretion.               Narine v. Holder, 559 F.3d 246, 249 (4th

Cir. 2009); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006);

8 C.F.R. § 1003.2(a) (2011).                 A motion to reconsider asserts the

Board made an error of fact or law in its earlier decision.                                       8

C.F.R.       § 1003.2(b).          This     court    will    reverse       a    denial       of   a

motion       to    reconsider       “only    if     the    Board     acted      arbitrarily,

irrationally, or contrary to law.”                          Narine, 559 F.3d at 249

(internal         quotation       marks   omitted).          A   motion        to    reconsider

must “state the reasons for the motion by specifying the errors

of    fact     or    law    in     the    prior     Board    decision          and    shall       be

supported by pertinent authority.”                    8 C.F.R. § 1003.2(b)(1); see

also     8     U.S.C.       §     1229a(c)(6)(C)          (2006)     (“The          motion    [to

reconsider]         shall       specify   the     errors    of     law    or    fact    in    the

previous order and shall be supported by pertinent authority.”).

                                                2
“[A]dministrative       findings   of    fact    are    conclusive      unless   any

reasonable adjudicator would be compelled to conclude to the

contrary.”     8 U.S.C. § 1252(b)(4)(B) (2006).

             A motion to reopen “shall be filed within 90 days of

the date of entry of a final administrative order of removal.”

8   U.S.C.    §   1229a(c)(7)(C)(i)          (2006);     see     also    8   C.F.R.

§ 1003.2(c)(2) (2011).           In the order denying reconsideration,

the Board assumed that the ninety day period in which to file a

motion to reopen was tolled until Urga’s current counsel was

retained.      The     Board   found    Urga    did    not    provide   sufficient

reasons to continue to toll the ninety day period after she

retained     counsel    and    discovered      her    first    counsel’s     alleged

ineffectiveness.        We conclude that the Board did not abuse its

discretion in finding that Urga did not establish extraordinary

circumstances that would warrant tolling the ninety day period

any further.      See Harris v. Hutchinson, 209 F.3d 325, 330 (4th

Cir. 2000) (equitable tolling may be appropriate if the litigant

can show some extraordinary circumstance beyond her control that

prevented her from complying with the statutory time limit); see

also Hernandez-Moran v. Gonzales, 408 F.3d 496, 499-500 (8th

Cir. 2005) (equitable tolling is granted sparingly and alien

must demonstrate extraordinary circumstances).                    We find there

was nothing extraordinary about the reasons Urga offered to show

why it took her new counsel longer than ninety days to file the

                                         3
motion   to    reopen.      Counsel’s      delay      in   filing       the   motion     to

reopen does not entitle Urga to equitable tolling.                            See, e.g.,

Rouse v.      Lee,   339   F.3d    238,    248-49     (4th       Cir.    2003)      (habeas

petitioner’s counsel’s mistake does not serve as a ground for

equitable tolling because counsel’s actions are attributable to

petitioner).

              Accordingly,    we    deny       the   petition      for     review.       We

dispense      with   oral    argument       because        the     facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                           4